DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Woo on August 10, 2022.

The application has been amended as follows: 
REPLACE Claim 18 with the following:
18. (Currently Amended) A respiratory therapy apparatus including: a therapy device having a breathing inlet that enables a patient to inhale and exhale through the therapy device and an oscillating mechanism movable to produce an oscillating resistance to breathing through the therapy device as long as sufficient expiratory pressure is applied to the oscillating mechanism by the patient during his exhalation breathing, the therapy device having a plurality of different operation settings, characterised in that the apparatus includes pressure and flow sensors responsive to gas pressure and flow produced by the patient, and a processor connected to receive output signals of the pressure and flow sensors and arranged to correlate the output signals from the pressure and flow sensors with prescribed values, that the processor is arranged to provide an output to a feedback device in accordance with the extent to which the output signals correlate with the prescribed values, and that the feedback device is arranged to provide a feedback signal to the patient to indicate to the patient that the patient is either correctly using the therapy device or that the patient is incorrectly using the therapy device to accordingly prompt the patient to adjust the patient’s exhalation breathing through the therapy device; and the processor includes artificial intelligence software.
REPLACE Claim 28 with the following:
A respiratory therapy apparatus comprising: a therapy device having a breathing inlet that enables a patient to inhale and exhale along an air flow path through the therapy device; an oscillating mechanism mounted along the air flow path of the therapy device and arranged to be exposed to breathing by the patient, the oscillating mechanism is movable only by the breathing of the patient and arranged to produce an oscillating resistance as long as the patient keeps applying sufficient expiratory pressure during his exhalation breathing; adjustment means at the therapy device adapted to provide a plurality of different operation settings for the therapy device; pressure and flow sensors mounted to the therapy device to be responsive to gas pressure and flow produced by the breathing of the patient;  a processor in communication with the pressure and flow sensors to receive output signals representative of the pressure and flow produced by the pressure and flow sensors, the processor correlating the output signals from the pressure and flow sensors with prescribed values to produce an output that is adapted to confirm correct use or indicate incorrect use of the therapy device by the user; and a feedback device in communication with the processor for receiving the output from the processor, the feedback device arranged to provide a feedback signal to the patient to inform the patient whether the patient is correctly using the therapy device, the feedback device further arranged to mitigate the patient's incorrect use of the therapy device by informing the patient to change the patient’s breathing through the therapy device or to readjust the operation setting of the therapy device; and the processor includes artificial intelligence software.
CANCEL Claims 11-15, 17, 19-27, and 29.

Reasons for Allowance
Claims 18 and 28 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claims 18 and 28 discusses the claim limitations regarding the processor having artificial intelligence software. The 35 USC 103 rejections of Claims 18 and 28 were reversed by the Patent Trial and Appeal Board as discussed in the Patent Board Decision filed June 9, 2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785